Citation Nr: 0408590	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-15 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for recurrent ganglion 
cyst of the right wrist, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the above claim.


REMAND

Review of the veteran's claim at this time would be 
premature.  He was scheduled to appear at the RO on March 3, 
2004, for a personal hearing before a Veterans Law Judge.  
The veteran did not appear for the hearing, and a request for 
postponement was not received.  

The notice of the hearing, however, was returned to the RO in 
January 2004, undelivered to the veteran.  The return service 
included the veteran's new mailing address.  To accord the 
veteran due process, he should be rescheduled for an 
appropriate Board hearing.  See 38 C.F.R. § 20.700 (2003).  
Accordingly, the case is hereby REMANDED for the following 
action:

Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder, and the RO 
should ensure the notice is sent to the 
veteran's most recent mailing address.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



